Exhibit 10.1

FIFTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of February 3, 2017

among

PINNACLE FOODS FINANCE LLC,

as the Borrower,

PEAK FINANCE HOLDINGS LLC,

as Holdings,

THE GUARANTORS PARTY HERETO,

BARCLAYS BANK PLC,

as Administrative Agent, Swing Line Lender and L/C Issuer,

BANK OF AMERICA, N.A.,

as L/C Issuer,

and

THE OTHER LENDERS PARTY HERETO

 

 

BANK OF AMERICA, N.A., BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC,
GOLDMAN SACHS BANK USA AND MORGAN STANLEY SENIOR FUNDING, INC.

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

This Fifth Amendment to Second Amended and Restated Credit Agreement (this
“Amendment”) is dated as of February 3, 2017 and is entered into by and among
Pinnacle Foods Finance LLC, a Delaware limited liability company (the
“Borrower”), Peak Finance Holdings LLC, a Delaware limited liability company
(“Holdings”), Barclays Bank PLC (“Barclays”), as Administrative Agent (the
“Administrative Agent”), each of the Revolving Credit Lenders (immediately after
the 2017 Refinancing (as defined below) and immediately prior to the Amendment
and Restatement (as defined below)), the Initial Term Lenders (as defined
below), the Swing Line Lender (immediately after the 2017 Refinancing and
immediately prior to the Amendment and Restatement), the L/C Issuer (immediately
after the 2017 Refinancing and immediately prior to the Amendment and
Restatement) and, for purposes of Sections V and VI hereof, the Guarantors
listed on the signature pages hereto, and is made with reference to that certain
Second Amended and Restated Credit Agreement, dated as of April 29, 2013 (as
amended by that certain First Amendment to Second Amended and Restated Credit
Agreement, dated as of October 1, 2013, that certain Second Amendment to Second
Amended and Restated Credit Agreement, dated as of January 15, 2016, that
certain Third Amendment to Second Amended and Restated Credit Agreement, dated
as of July 19, 2016 and that certain Fourth Amendment to Second Amended and
Restated Credit Agreement, dated as of July 26, 2016, and as further amended,
restated, amended and restated, supplemented or otherwise modified prior to the
date hereof, the “Credit Agreement”) by and among the Borrower, Holdings, the
Lenders party thereto from time to time, the Administrative Agent, the
Collateral Agent and the other Agents and parties named therein. Capitalized
terms used herein without definition shall have the same meanings herein as set
forth in the Credit Agreement after giving effect to this Amendment.

RECITALS

WHEREAS, Bank of America, N.A., Barclays, Credit Suisse Securities (USA) LLC,
Goldman Sachs Bank USA and Morgan Stanley Senior Funding, Inc. are acting as
joint lead arrangers and joint lead bookrunners (in such capacities, the
“Refinancing Arrangers”) in connection with this Amendment;

WHEREAS, the Borrower has requested to establish a new tranche of term loans
(the “Initial Term Loan Facility”) pursuant to and subject to the conditions of
Section 2.17 of the Credit Agreement and Section I of this Amendment, which
Initial Term Loan Facility shall consist of term loans (the “Initial Term
Loans”) in an aggregate principal amount equal to $2,262,000,000 and which
Initial Term Loans shall be on the terms set forth in the Amended and Restated
Credit Agreement (as defined below);

WHEREAS, the Borrower has requested to establish a new revolving credit facility
(the “Revolving Credit Facility”) pursuant to and subject to the conditions of
Section 2.17 of the Credit Agreement and Section II of this Amendment, which
Revolving Credit Facility shall consist of revolving credit commitments in an
aggregate principal amount equal to $225,000,000 (the “Revolving Credit
Commitments” and the loans made thereunder the “Revolving Credit Loans”) and
which Revolving Credit Commitments shall be on the terms set forth in the
Amended and Restated Credit Agreement;

 

1



--------------------------------------------------------------------------------

WHEREAS, on the 2017 Refinancing Effective Date, (1) the proceeds of the Initial
Term Loans will be used to repay all Term Loans of the Borrower outstanding
under the Credit Agreement immediately prior to the 2017 Refinancing and (2) the
existing revolving credit facility (the “Existing Revolving Credit Facility”)
and the Commitments thereunder (the “Existing Revolving Credit Commitments”)
will be terminated as provided in Section II of this Amendment and (x) any
revolving loans incurred under the Existing Revolving Credit Facility will be
refinanced, or deemed refinanced, with loans incurred under the Revolving Credit
Facility and (y) any letters of credit issued under the Existing Revolving
Facility shall be deemed to be issued under the Revolving Credit Facility
(collectively, the “2017 Refinancing”);

WHEREAS, the Borrower has requested to make certain amendments to the Credit
Agreement immediately after the 2017 Refinancing as more specifically set forth
in the Amended and Restated Credit Agreement;

WHEREAS, the Borrower, Holdings, the Administrative Agent, the Revolving Credit
Lenders, the Swing Line Lender, the L/C Issuer and the Lenders constituting the
Required Lenders (immediately after the 2017 Refinancing and immediately prior
to the Amendment and Restatement) have agreed to amend certain provisions of the
Credit Agreement as provided for herein in the form of a Third Amended and
Restated Credit Agreement attached hereto as Exhibit A (the “Amended and
Restated Credit Agreement”); and

WHEREAS, each party that executes and delivers a signature page to this
Amendment, including the signature page of each Person consenting to be an
Initial Term Lender (as defined below) and/or a Revolving Credit Lender (as
defined below) in accordance with the provisions of Section I and II,
respectively, of this Amendment (and each Lender that acquires any Initial Term
Loans on or after the 2017 Amendment Effective Date), will be deemed upon the
2017 Amendment Effective Date to have agreed to the terms of this Amendment and
the Amended and Restated Credit Agreement;

NOW, THEREFORE, in consideration of the premises and the mutual agreements,
provisions and covenants herein contained and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto, intending to be legally bound hereby, agree as follows:

 

SECTION I. INITIAL TERM LOANS

Initial Term Loans.

A. The Borrower confirms and agrees that (i) it has requested an additional
tranche of term loans, to be referred to in the Amended and Restated Credit
Agreement as “Initial Term Loans”, in a total aggregate principal amount of
$2,262,000,000 from the lenders providing such loans (the “Initial Term
Lenders”) pursuant to and on the terms set forth in Section 2.17 of the Credit
Agreement and herein, (ii) prior to the 2017 Refinancing Effective Date, the
Borrower will deliver to the Administrative Agent a timely Committed Loan Notice
with respect to the Initial Term Loan Borrowing and (iii) on the 2017
Refinancing Effective Date (as defined below), the Borrower will borrow (and
hereby requests funding of) the full amount of Initial Term Loans from the
Initial Term Lenders. Amounts paid or prepaid in respect of Initial Term Loans
may not be reborrowed.

 

2



--------------------------------------------------------------------------------

B. The Initial Term Lenders and each Loan Party that is a party hereto agree
that effective on and at all times after the 2017 Refinancing Effective Date,
the Initial Term Lenders will be bound by all obligations, and entitled to all
the benefits of, a Lender under the Credit Agreement (immediately prior to the
Amendment and Restatement) and the Amended and Restated Credit Agreement (from
and immediately after the Amendment and Restatement) in respect of its Initial
Term Loans set forth on Schedule I to this Amendment. No Initial Term Lender
ever is or ever shall be in any respect responsible or liable for any obligation
of any other Lender.

C. On the 2017 Refinancing Effective Date, the Borrower shall apply the
aggregate proceeds of the Initial Term Loans (together with cash on hand of the
Borrower) to prepay in full all outstanding Term Loans of the Borrower and all
outstanding and accrued interest, fees and the other amounts payable under the
Credit Agreement immediately prior to the 2017 Refinancing. The repayment of
existing Term Loans with the proceeds of the Initial Term Loans contemplated
hereby collectively constitute a voluntary prepayment of the existing Term Loans
by the Borrower pursuant to Section 2.05(a) of the Credit Agreement.

 

SECTION II. REVOLVING CREDIT FACILITY

Revolving Credit Facility.

A. The Borrower confirms and agrees that it has requested a new revolving credit
facility, which shall consist of commitments to be referred to in the Amended
and Restated Credit Agreement as “Revolving Credit Commitments” (with the loans
made thereunder to be referred to in the Amended and Restated Credit Agreement
as “Revolving Credit Loans”), from the lenders providing such commitments and
loans in a total aggregate principal amount of $225,000,000 (the “Revolving
Credit Lenders”) pursuant to and on the terms set forth in Section 2.17 of the
Credit Agreement and herein.

B. The Revolving Credit Lenders and each Loan Party that is a party hereto agree
that (i) effective on and at all times after the 2017 Refinancing Effective
Date, the Revolving Credit Lenders will be bound by all obligations of, and
entitled to all the benefits of, a Lender under the Credit Agreement
(immediately prior to the Amendment and Restatement) and the Amended and
Restated Credit Agreement (from and immediately after the Amendment and
Restatement) in respect of their respective Revolving Credit Commitment set
forth on Schedule I to this Amendment and (ii) from time to time on or after the
Amendment and Restatement such Revolving Credit Lender will fund Revolving
Credit Loans in accordance with the provisions of the Amended and Restated
Credit Agreement. Except as expressly set forth in the Amended and Restated
Credit Agreement, no Revolving Credit Lender ever is or ever shall be in any
respect responsible or liable for any obligation of any other Lender.

C. On the 2017 Refinancing Effective Date, the Existing Revolving Credit
Facility and the Existing Revolving Credit Commitments thereunder will be
terminated and the Borrower shall apply the proceeds of the Revolving Credit
Facility to repay in full all outstanding Existing

 

3



--------------------------------------------------------------------------------

Revolving Credit Loans (if any) (including all accrued but unpaid interest with
respect thereto) of the Borrower immediately prior to the 2017 Refinancing. Any
letters of credit issued under the Existing Revolving Facility shall be deemed
to be issued under the Revolving Credit Facility.

 

SECTION III. AMENDMENT AND RESTATEMENT OF CREDIT AGREEMENT

The parties hereto agree that immediately after the 2017 Refinancing, the Credit
Agreement shall be amended such that on the 2017 Amendment Effective Date, the
terms set forth in the Amended and Restated Credit Agreement attached hereto as
Exhibit A shall replace the terms of the Credit Agreement in its entirety (the
“Amendment and Restatement”).

 

SECTION IV. CONDITIONS TO EFFECTIVENESS

4.1 Refinancing Effective Date. The funding of and the effectiveness of the
Initial Term Loans as set forth in Section I above and the funding of and the
effectiveness of the Revolving Credit Commitments and any Revolving Credit Loans
funded thereunder are subject to the satisfaction of all of the following
conditions precedent (the date of satisfaction of such conditions being referred
to herein as the “2017 Refinancing Effective Date”):

A. Execution. The Administrative Agent shall have (i) executed this Amendment
and (ii) received a counterpart signature page of this Amendment duly executed
by (a) each of the Loan Parties, (b) each Initial Term Lender and (c) each
Revolving Credit Lender.

B. Committed Loan Notice. The Administrative Agent shall have received a
Committed Loan Notice relating to the Borrowing of the Initial Term Loans
executed by the Borrower.

C. Notice of Prepayment. The Borrower shall have delivered a fully executed
notice of prepayment of all of the Term Loans and Revolving Credit Loans (if
any) outstanding immediately prior to the 2017 Refinancing in accordance with
Section 2.05(a) of the Credit Agreement at or before the time required under the
Credit Agreement in order to allow a prepayment of such Term Loans and Revolving
Credit Loans on the 2017 Refinancing Effective Date.

D. Notice of Termination. The Borrower shall have delivered a fully executed
notice of termination of the Existing Revolving Credit Commitments at least
three business days prior to the 2017 Refinancing Effective Date pursuant to
Section 2.06(a) of the Credit Agreement and such termination shall be deemed
effective immediately prior to the 2017 Refinancing Effective Date.

E. Opinion of Counsel to Loan Parties. The Administrative Agent shall have
received an executed copy of a written opinion of Cravath, Swaine & Moore LLP,
counsel for the Loan Parties, addressed to the Administrative Agent and the
Lenders party to the Credit Agreement (immediately after the 2017 Refinancing),
dated as of the 2017 Refinancing Effective Date, in form and substance
reasonably satisfactory to the Administrative Agent.

F. No Default or Event of Default. No event has occurred and is continuing or
will result from the 2017 Refinancing that would constitute a Default or an
Event of Default.

 

4



--------------------------------------------------------------------------------

G. Representations and Warranties. Each of the representations and warranties
contained in Section V below shall be true and correct in all material respects
(both before and after giving effect to the 2017 Refinancing); provided that, to
the extent that such representations and warranties specifically refer to an
earlier date, they shall be true and correct in all material respects as of such
earlier date; provided, further that, any representation and warranty that is
qualified as to “materiality,” “Material Adverse Effect” or similar language
shall be true and correct (after giving effect to any qualification therein) in
all respects on such respective dates.

H. Patriot Act. The Administrative Agent shall have received at least three
Business Days prior to the 2017 Refinancing Effective Date all documentation and
other information required by regulatory authorities with respect to the
Borrower under applicable “know your customer” and anti-money laundering rules
and regulations, including without limitation the PATRIOT Act, that has been
reasonably requested by the Administrative Agent at least 5 Business Days in
advance of the 2017 Refinancing Effective Date.

I. Flood Determinations. The Administrative Agent shall have obtained with
respect to each Mortgaged Property a completed “Life-of-Loan” Federal Emergency
Management Agency Standard Flood Hazard Determination (together with a notice
about special flood hazard area status and flood disaster assistance duly
executed by the Borrower and the applicable Loan Party relating thereto).

J. Fees and Expenses. The Administrative Agent and the Refinancing Arrangers
shall have received all fees and other amounts due and payable on or prior to
the 2017 Refinancing Effective Date (including any upfront fee on the Initial
Term Loan Facility, which may take the form of original issue discount, and any
amounts payable under Section 3.05 of the Credit Agreement), including, to the
extent invoiced at least one Business Day prior to the 2017 Refinancing
Effective Date, reimbursement or other payment of all out-of-pocket expenses
required to be reimbursed or paid by the Borrower in connection with this
Amendment or under any other Loan Document (including all reasonable fees,
charges and disbursements of Latham & Watkins LLP, counsel to the Administrative
Agent and the Refinancing Arrangers, incurred in connection with this
Amendment).

K. Other Documents. The Administrative Agent and the Lenders shall have received
customary corporate documents (including resolutions and good standing
certificates) and certificates (including officer’s and secretary’s certificates
and a certificate from the chief financial officer of the Borrower with respect
to the solvency (on a consolidated basis) of Parent and its subsidiaries) each
in form and substance reasonably satisfactory to the Administrative Agent.

4.2 Amendment Effective Date. The Amendment and Restatement shall become
effective only upon the satisfaction of (i) all of the conditions precedent
specified above in Section 4.1 and (ii) the following conditions precedent (the
date of satisfaction of such conditions being referred to herein as the “2017
Amendment Effective Date”):

A. Execution. The Administrative Agent shall have received a counterpart
signature page of this Amendment duly executed by (i) the Required Lenders (as
defined under the Credit Agreement) immediately after the 2017 Refinancing,
(ii) the Swing Line Lender and (iii) each L/C Issuer.

 

5



--------------------------------------------------------------------------------

B. No Default or Event of Default. No event has occurred and is continuing or
will result from the Amendment and Restatement that would constitute a Default
or an Event of Default.

C. Representations and Warranties. Each of the representations and warranties
contained in Section V below shall be true and correct in all material respects
(both before and after giving effect to the Amendment and Restatement); provided
that, to the extent that such representations and warranties specifically refer
to an earlier date, they shall be true and correct in all material respects as
of such earlier date; provided, further that, any representation and warranty
that is qualified as to “materiality,” “Material Adverse Effect” or similar
language shall be true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

D. Other Conditions. Each of the other conditions precedent described in
Section 4.1 of this Amendment that are satisfied as of the 2017 Refinancing
Effective Date shall also be deemed by the Lenders to be satisfied as of the
2017 Amendment Effective Date; provided that those conditions contained in
Section 4.1 that specifically mention the 2017 Refinancing Effective Date shall
be deemed satisfied as of the 2017 Amendment Effective Date.

 

SECTION V. REPRESENTATIONS AND WARRANTIES

In order to induce the Initial Term Lenders and Revolving Credit Lenders to
extend credit to the Borrower in the form of Initial Term Loans and the
Revolving Credit Commitments and to induce the Administrative Agent, the
Required Lenders (immediately after the 2017 Refinancing), the Swing Line Lender
and each L/C Issuer to enter into this Amendment and to amend the Credit
Agreement in the manner provided herein, each Loan Party which is a party hereto
represents and warrants to each of the parties hereto that the following
statements are true and correct in all material respects:

A. Corporate Power and Authority. Each Loan Party which is party hereto has all
requisite power and authority to enter into this Amendment and to carry out the
transactions contemplated by, and to perform its obligations under, this
Amendment and under the Amended and Restated Credit Agreement and the other Loan
Documents to which it is a party.

B. Authorization of Agreements. The execution and delivery of this Amendment and
the performance of this Amendment and the Amended and Restated Credit Agreement
and the other Loan Documents to which it is a party have been duly authorized by
all necessary action on the part of each Loan Party party hereto.

C. No Conflict. The execution and delivery by each Loan Party of this Amendment
and the performance by each Loan Party party hereto of this Amendment and the
Amended and Restated Credit Agreement and the other Loan Documents to which it
is a party do not and will not (i) contravene the terms of any of such Loan
Party’s Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted
under Section 7.01 of the Amended and Restated Credit Agreement), or require any
payment (other than the payments contemplated hereby) to be made under (a) any
Contractual Obligation to which such Loan Party is a party or affecting such
Loan Party or the properties of such Loan Party or any of its Subsidiaries or
(b) any material order, injunction, writ or decree of any Governmental

 

6



--------------------------------------------------------------------------------

Authority or any arbitral award to which such Loan Party or its property is
subject; or (iii) violate any material Law; except with respect to any conflict,
breach or contravention or payment (but not creation of Liens) referred to in
clause (ii)(a), to the extent that such conflict, breach, contravention or
payment could not reasonably be expected to have a Material Adverse Effect.

D. Governmental Consents. No material action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be required in connection with the execution and delivery by each Loan
Party of this Amendment and the performance by, or enforcement against, each
Loan Party party hereto of this Amendment and the Amended and Restated Credit
Agreement and the other Loan Documents to which it is a party, except for such
actions, consents and approvals the failure to obtain or make which could not
reasonably be expected to result in a Material Adverse Effect or which have been
obtained and are in full force and effect.

E. Binding Obligation. This Amendment and the Amended and Restated Credit
Agreement have been duly executed and delivered by each of the Loan Parties
party thereto and each constitutes a legal, valid and binding obligation of such
Loan Party to the extent a party thereto, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by Debtor
Relief Laws and by general principles of equity.

F. Incorporation of Representations and Warranties from the Credit Agreement.
The representations and warranties contained in Article V of the Credit
Agreement are and will be true and correct in all material respects on and as of
the 2017 Refinancing Effective Date and the representations and warranties
contained in Article V of the Amended and Restated Credit Agreement will be true
and correct in all material respects on and as of the 2017 Amendment Effective
Date; provided that, to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date; provided, further that, any representation and
warranty that is qualified as to “materiality,” “Material Adverse Effect” or
similar language is true and correct (after giving effect to any qualification
therein) in all respects on such respective dates.

G. Patriot Act. To the extent applicable, each Loan Party and each Subsidiary of
each Loan Party is in compliance, in all material respects, with (i) the Trading
with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Patriot Act. No part of the proceeds of the Loans
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.

 

SECTION VI. ACKNOWLEDGMENT AND CONSENT

As of the 2017 Refinancing Effective Date and the 2017 Amendment Effective Date,
each Guarantor hereby acknowledges that it has reviewed the terms and provisions
of this Amendment and the Amended and Restated Credit Agreement and consents to
the amendment and amendment and restatement of the Credit Agreement effected
pursuant to this Amendment, including any

 

7



--------------------------------------------------------------------------------

increase or decrease in Commitments from the Credit Agreement (and any new
Commitments by any additional Lenders) and acknowledges and agrees that the
Lenders (including both existing Lenders and additional Lenders) are “Lenders”
and “Secured Parties” for all purposes under the Loan Documents to which such
Guarantor is a party. As of the 2017 Refinancing Effective Date and the 2017
Amendment Effective Date, the Borrower and each Guarantor hereby confirms that
each Loan Document to which it is a party or otherwise bound and all Collateral
encumbered thereby will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents the payment
and performance of all “Obligations” under each of the Loan Documents to which
it is a party (in each case as such terms are defined in the applicable Loan
Document (as amended hereby)).

As of the 2017 Refinancing Effective Date and the 2017 Amendment Effective Date,
the Borrower and each Guarantor acknowledges and agrees that any of the Loan
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Amendment and the Amended and Restated Credit Agreement.

As of the 2017 Refinancing Effective Date and the 2017 Amendment Effective Date,
each Guarantor acknowledges and agrees that (i) notwithstanding the conditions
to effectiveness set forth in this Amendment, such Guarantor is not required by
the terms of the Credit Agreement or any other Loan Document to consent to the
amendments to the Credit Agreement effected pursuant to this Amendment and
(ii) nothing in this Amendment, the Amended and Restated Credit Agreement or any
other Loan Document shall be deemed to require the consent of such Guarantor to
any future amendments to the Amended and Restated Credit Agreement.

 

SECTION VII. WAIVER

Each Lender hereby waives the right to the payment of any breakage, loss or
expense under Section 3.05 (Funding Losses) of the Credit Agreement with respect
to any of its existing Term Loans that are being repaid in connection with the
2017 Refinancing.

 

SECTION VIII. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Loan Documents.

(i) On and after the Amendment and Restatement, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Amended and Restated Credit Agreement.

(ii) Except as specifically amended by this Amendment, the Amended and Restated
Credit Agreement and the other Loan Documents shall remain in full force and
effect and are hereby ratified and confirmed.

(iii) The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents. This Amendment and the Amended and Restated Credit
Agreement do not constitute a novation or termination of the Indebtedness and
Obligations existing under the Credit Agreement (except for the payment of all
Term Loans and Revolving Credit Loans (if any) outstanding immediately prior to
the 2017 Refinancing Effective Date under the Credit Agreement pursuant to and
in accordance with Section 4.1(C) which term loans and revolving credit loans
are being refinanced with the new Initial Term Loans and new Revolving Credit
Loans, respectively, and the termination of all Existing Revolving Credit
Commitments under the Credit Agreement pursuant to and in accordance with
Section 4.1(D)).

 

8



--------------------------------------------------------------------------------

B. Headings. Section and Subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

C. Integration, Governing Law and Waiver of Jury Trial. The provisions of
Sections 10.12 (Integration), 10.16 (Governing Law) and 10.17 (Waiver of Right
to Trial by Jury) of the Amended and Restated Credit Agreement shall apply with
like effect to this Amendment. This Amendment is a Loan Document as defined in
the Amended and Restated Credit Agreement.

D. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Delivery by telecopier or other
electronic method of an executed counterpart of a signature page to this
Amendment shall be effective as delivery of an original executed counterpart of
this Amendment. The Administrative Agent may also require that any such
documents and signatures delivered by telecopier or other electronic method be
confirmed by a manually signed original thereof; provided that the failure to
request or deliver the same shall not limit the effectiveness of any document or
signature delivered by telecopier or other electronic method.

E. Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired
thereby. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.

F. Post-Effective Requirements.

(a) Within 60 days after the 2017 Amendment Effective Date (or such later date
acceptable to the Administrative Agent in its sole discretion in writing), the
Borrower shall deliver to the Administrative Agent:

(i) Mortgage amendments reflecting the amendment of the Obligations contemplated
hereby (the “Mortgage Amendments”) or new mortgages reflecting the Obligations
contemplated hereby, each in form and substance reasonably satisfactory to the
Administrative Agent, with respect to each Mortgaged Property, each duly
executed and delivered by an authorized officer of each party thereto and in
form suitable for filing and recording in all filing or recording offices that
the Administrative Agent may deem necessary or desirable.

 

9



--------------------------------------------------------------------------------

(ii) In connection with any Mortgage Amendment delivered pursuant to clause
(i) above, date-down, modification, so-called “non-impairment” or other
endorsements reasonably satisfactory to the Administrative Agent with respect to
the applicable title insurance policy delivered in connection with each
Mortgage, and in connection with any new mortgages delivered pursuant to clause
(i), new title insurance policies each in form and substance reasonably
satisfactory to Administrative Agent.

(iii) Legal opinions relating to the amendments to the Mortgages or new
mortgages, as applicable, described in clause (i) above, which opinions shall be
in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(iv) Evidence that the reasonable fees, costs and expenses have been paid, to
the extent invoiced, in connection with the preparation, execution, filing and
recordation of the items delivered pursuant to this paragraph (F), including,
without limitation, reasonable attorneys’ fees, title insurance premiums, filing
and recording fees, title insurance company coordination fees, documentary
stamp, mortgage and intangible taxes and title search charges and other charges
incurred in connection herewith.

[Remainder of this page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER:     PINNACLE FOODS FINANCE LLC     By:  

/s/ Craig Steeneck

     

Name:  Craig Steeneck

     

Title:    Executive Vice President & Chief Financial Officer

 

Fifth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GUARANTORS:     PINNACLE FOODS INC.     By:  

/s/ Craig Steeneck

     

Name:  Craig Steeneck

     

Title:    Executive Vice President & Chief Financial Officer

    PEAK FINANCE HOLDINGS LLC     By:  

/s/ Craig Steeneck

     

Name:  Craig Steeneck

     

Title:    Executive Vice President & Chief Financial Officer

    PINNACLE FOODS FINANCE CORP.     By:  

/s/ Craig Steeneck

     

Name:  Craig Steeneck

     

Title:    Executive Vice President & Chief Financial Officer

    PINNACLE FOODS GROUP LLC     By:  

/s/ Craig Steeneck

     

Name:  Craig Steeneck

     

Title:    Executive Vice President & Chief Financial Officer

    PINNACLE FOODS INTERNATIONAL CORP.     By:  

/s/ Craig Steeneck

     

Name:  Craig Steeneck

     

Title:    Executive Vice President & Chief Financial Officer

 

Fifth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BIRDS EYE FOODS, INC. By:  

/s/ Craig Steeneck

  Name: Craig Steeneck   Title:   Executive Vice President & Chief Financial
Officer AVIAN HOLDINGS LLC By:  

/s/ Craig Steeneck

  Name: Craig Steeneck   Title:   Executive Vice President & Chief Financial
Officer BIRDS EYE FOODS LLC By:  

/s/ Craig Steeneck

  Name: Craig Steeneck   Title:   Executive Vice President & Chief Financial
Officer KENNEDY ENDEAVORS, INCORPORATED By:  

/s/ Craig Steeneck

  Name: Craig Steeneck   Title:   Executive Vice President & Chief Financial
Officer SEASONAL EMPLOYERS, INC. By:  

/s/ Craig Steeneck

  Name: Craig Steeneck   Title:   Executive Vice President & Chief Financial
Officer GLK HOLDINGS, INC. By:  

/s/ Craig Steeneck

  Name: Craig Steeneck   Title:   Executive Vice President & Chief Financial
Officer

 

Fifth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

GLK, LLC By:  

/s/ Craig Steeneck

  Name: Craig Steeneck   Title:   Executive Vice President & Chief Financial
Officer PINNACLE FOODS FORT MADISON LLC By:  

/s/ Craig Steeneck

  Name: Craig Steeneck   Title:   Executive Vice President & Chief Financial
Officer BOULDER BRANDS, INC. By:  

/s/ Kelley Maggs

  Name: Kelley Maggs   Title:   Executive Vice President BOULDER BRANDS USA,
INC. By:  

/s/ Kelley Maggs

  Name: Kelley Maggs   Title:    Executive Vice President

 

Fifth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as Administrative Agent, Revolving Credit Lender, Swing Line Lender, Initial
Term Lender, and L/C Issuer

By:  

/s/ Ritam Bhalla

  Name: Ritam Bhalla   Title:   Director

 

Lender Notice Address:

 

 

 

Attn:  

 

Telephone:  

 

Facsimile:  

 

 

Fifth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.

as Initial Term Lender, Revolving Credit Lender and L/C Issuer

By:  

/s/ Aashish Dhakad

 

Name:  Aashish Dhakad

 

Title:    Director

 

Lender Notice Address:

 

 

 

Attn:  

 

Telephone:  

 

Facsimile:  

 

 

Fifth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

REVOLVING CREDIT LENDER SIGNATURE PAGE FOR THE FIFTH AMENDMENT TO AMENDED AND
RESTATED CREDIT AGREEMENT

By its execution and delivery of this signature page, the Revolving Credit
Lender named below hereby consents to the Amendment.

 

Name of Revolving Credit Lender: [Lender signature pages are on file with the
Administrative Agent] By:  

 

Name:   Title:   For any Revolving Credit Lender requiring a second signature
block: By:  

 

Name:   Title:  

 

Lender Notice Address:

 

 

 

Attn:  

 

Telephone:  

 

Facsimile:  

 

 

Fifth Amendment to Second Amended and Restated Credit Agreement



--------------------------------------------------------------------------------

Exhibit A

Amended & Restated Credit Agreement

See attached.